Exhibit 10.2

﻿

LINDSAY CORPORATION

POLICY ON PAYMENT OF DIRECTOR FEES AND EXPENSES

﻿

(Adopted at Board of Directors Meeting on January 25, 2000, as amended

at Board of Directors Meetings of December 5, 2003, July 13, 2004, January 29,
2007, May 4, 2007,

July 2, 2008, December 1, 2011, November 29, 2012, September 26, 2013 and
September 20, 2016)

﻿

Outside Directors who are not employees of the Company are compensated or have
expenses reimbursed as follows, effective September 1, 2016:

-$60,000 Annual Fee as Director:  Payment of $15,000 is made by check in
December, March, June and September ($60,000 total).

-$45,000 Annual Fee as Chairman of Board of Directors:  Payment of $11,250 is
made by check in December, March, June and September ($45,000 total) in addition
to the annual fee as a Director, if the Chairman of the Board is an outside
Director; provided that the Chairman of the Board may not also receive an
additional fee for serving as Chairman of any standing or special committee.

-$10,000 Annual Fee as Chairman of the Audit Committee,  $8,000 Annual Fee as
Chairman of the Compensation Committee and $5,000 Annual Fee as Chairman of the
Corporate Governance and Nominating Committee:  Payment of one-quarter of the
fee is made by check in December, March, June and September in addition to the
annual fee as a Director; provided that the annual fee to serve as the Chairman
of any Committee shall not be payable if the Chairman of such Committee is also
serving as Chairman of the Board of Directors.

-$5,000 Annual Fee as member of the Audit Committee, $3,000 Annual Fee  as
member of the Compensation Committee and $2,000 Annual Fee as member of the
Corporate Governance and Nominating Committee:  Payment of one-quarter of the
fee is made by check in December, March, June and September in addition to the
annual fee as a Director and the annual fees paid to the Chairman of such
Committee.

-Lindsay will reimburse outside Directors for actual and reasonable expenses
they incur associated with travel for Lindsay meetings or other Lindsay
business, including first class commercial airfare (or travel by private plane
for distances of less than 1,000 miles if commercial air travel is difficult or
inconvenient or more than 1,000 miles if authorized or approved by the Chairman
of the Board of Directors or the Chairman of the Audit Committee), car rental,
taxi, parking, meals, tips and hotel expenses.  Reimbursement for other expenses
may be authorized or approved by the Chairman of the Board of Directors or the
Chairman of the Audit Committee.

-Directors who are not employees of the Company receive annual grants of
restricted stock units with an award value of $80,000 with the grant being made
on the date of the annual meeting of stockholders.  The number of units awarded
will equal $80,000 divided by the closing stock price on the date of grant. 
These restricted stock units vest on November 1 following the date of grant. 

-New directors who are not employees of the Company that join the Board of
Directors at a time other than the annual meeting of stockholders receive a
one-time grant of restricted stock units with an award value equal to the
prorated amount of the last annual grant of restricted stock units based on the
amount of time the new director will serve on the Board of



 

 

 

 

--------------------------------------------------------------------------------

 

Directors until the next annual meeting of stockholders, with the grant being
made on the date of their first regular Board meeting as a director.  The number
of units awarded will equal the prorated amount divided by the closing stock
price on the date of grant.  These restricted stock units vest on the earlier of
November 1 following the date of grant or the date of the next annual meeting of
stockholders.   For the sake of clarity, this prorated grant of restricted stock
units will not apply to a new director who joins the Board of Directors at an
annual meeting of the stockholders.



603644.4 

6/25/04 

-  2  -

 

 

--------------------------------------------------------------------------------